Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green (US 4,328,110).
Regarding claims 1-9, 15, and 17,  Green teaches a fabric conditioning composition for laundry applications (2; 4-50) comprising; a quaternary ammonium conditioning agent presented by formula blew, identical to what is claimed instantly, wherein R1, R2, R3, R4 groups correspond to prior arts R, R1, R2, R3 with hydrocarbyl groups of C12-C20, and C1-C4 alkyl groups, and X being sulfate, chloride (such as dodecylammonium chloride, ditallow  dimethylammonium chloride; [3: 9-67, Example I].
                                    
    PNG
    media_image1.png
    125
    202
    media_image1.png
    Greyscale

The composition comprises anionic surfactant of alkyl sulfates and ethoxylated alcohol sulfate (i.e. alkyl ether sulfate); [2: 54-55, 8: 43-45], inorganic carrier salts such as sodium chloride or sodium sulfate; [10: 5-10], wherein the powder composition is pressed in tablet form(s); [9: 66-67, 10: 18-23].  
.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12, 16, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Green (4,328,110) as applied to claim 1 and further in view of Christensen et al. (US 2016/0298058 A1).
Regarding claims 10-12, 16, 18 and 21,  Green teaches a method of treating fabrics; [claim 17]. But it does not teach the booster compound (i.e. a silicone compound), and casting or extrusion of compound. However, the very analogous art of Christensen teaches a fabric treating composition comprising a booster component, a silicone ingredient in the amount of 0-15%; [60].  Also, it teaches anionic surfactant such as alkyl sulfates and alkyl sulfonates in the amounts of 0.1-60%; [81, 85].  Note that . At the time, before the effective filing date of invention, it would have been obvious to add the booster of Christensen to green’s composition for enhancing the conditioning of the fabrics along with more effective cleaning of the fabrics by presence of anionic surfactant, as taught above by Christensen.  Furthermore, Note that (claim 21) Christensen teaches the casting or extrusion of blocks of compound ; [23].  It is obvious that for casting process the soft compound is transferred into a mold, with any desired shape or form, and solidify it into a block or tablet with different weights (i.e. 250 grams) correspondingly. This is basically, a matter of routine production laboratory experimentation (obvious to an ordinary skilled in the art) that would have been obvious to a person having ordinary skill in the art. 
Regarding claims 19,  Green does not teach the fabric treatment method with the steps (b) and (c) of claim 19.  However, Christensen teaches these limitations identically; [claim 18]. Composition of claims 20 and 22 is taught by Green wherein the components are combined or blended to for a tablet; [page 11: examples 1 and 2].  Furthermore, note that the claimed compound of claim 21 and identically addressed for claims 1 to 6 above.
Regarding claim 21, note that the limitations of this claim are addressed for claim1 above.

Response to Arguments
Applicant's arguments filed 2021/11/01have been fully considered but they are not persuasive. Because;
	A-  Applicant’s argument (page 7) on 35 U.S.C. 102(a)(1) regarding the amended claim, by the new limitation of anionic surfactant is considered. However, it does not change the status of the rejection since Green is already teaches this limitation.  Please see the action above.
B-  Applicant’s argument (page 8) of the added amphiphilic amine oxide surfactant is acknowledged.  However the amendment is using the optional “and/or” term and thus only presence of alkyl sulfate surfactant satisfies this limitation.  Please see the action above.
C-  Applicant’s argument (page 8, Parag. 3) by stating that; according to examiner “Green does not teach alkyl sulfate surfactant”, it is noticed that examiner’s statement has not been correct, since indeed Green does teach this anionic surfactant.  This error is now corrected in the action above. 
D- Arguments of page 10 is mainly about the properties of the claimed composition and is not persuasive, because all of the claimed properties are direct result of the instantly claimed components which are indeed taught by prior arts of record.  An argument of unexpected results is not able to overcome a rejection under anticipation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


 Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/M.R.A./
Examiner, Art Unit 1767
2021/11/06

/LIAM J HEINCER/Primary Examiner, Art Unit 1767